Citation Nr: 1742884	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-21 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative joint disease and degenerative disc disease of the lumbar spine, with history of low back pain. 

2.  Entitlement to an effective date prior to March 24, 2010 for the award of service connection for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.  

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	David Russotto, Attorney

ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1979, from October 1979 to October 1985, and from April 1987 to February 1996. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In June 2015, the Board remanded the issues of entitlement to a rating in excess of 20 percent for degenerative joint disease and degenerative disc disease of the lumbar spine, with history of low back pain, (hereinafter, DJD and DDD of the lumbar spine) before February 11, 2011, entitlement to a rating in excess of 40 percent for DJD and DDD of the lumbar spine from February 11, 2011, and entitlement to service connection for a total disability rating based upon individual unemployability (TDIU) for additional evidentiary development.  

In May 2017, a Decision Review Officer decision granted a 40 percent evaluation for DJD and DDD of the lumbar spine, effective from March 24, 2010; entitlement to an earlier effective date of March 24, 2010 for the award of service connection for peripheral neuropathy of the right lower extremity, with an increase to a 20 percent evaluation for that time period; entitlement to service connection for peripheral neuropathy of the left lower extremity, from March 24, 2010, with a 20 percent evaluation; and entitlement to TDIU, effective March 24, 2010.  The Veteran was notified of this decision in July 2017.  As the peripheral neuropathy related awards were all associated with the claim for an increased rating for the back disability that was on appeal, they are considered to be a part of the appeal before the Board.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  In a July 2017 supplemental statement of the case, the RO continued to deny entitlement to a rating in excess of 40 percent for degenerative joint disease and degenerative disc disease of the lumbar spine.  

Further, as entitlement to TDIU was granted for the entire period on appeal in the May 2017 decision, the issue is no longer on appeal. 


FINDING OF FACT

In an August 2017 written statement, prior to the promulgation of a decision in the appeal of the matters, the Veteran's attorney indicated that the Veteran was satisfied with the awards granted by the May 2017 rating decision that resulted in a 100 percent rating and that he wished to withdraw his appeal before the Board; there is no question of fact or law in the matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claims of entitlement to a rating in excess of 40 percent for DJD and DDD of the lumbar spine; an effective date prior to March 24, 2010 for the award of service connection for peripheral neuropathy of the right lower extremity; an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity; and an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

In an August 2017 written statement, the Veteran's attorney indicated that the Veteran was happy with the increased ratings and effective dates awarded by the May 2017 rating decision and his assigned 100 percent rating and that he wished to withdraw his appeal before the Board.  There remain no allegations of errors in fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal must be dismissed.


ORDER

The appeal seeking entitlement to a disability rating in excess of 40 percent for DJD and DDD of the lumbar spine is dismissed.

The appeal seeking entitlement to an effective date prior to March 24, 2010 for the award of service connection for peripheral neuropathy of the right lower extremity is dismissed.

The appeal seeking an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is dismissed.

The appeal seeking an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is dismissed.



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


